                                                                                   Filed
                                                                             U.S.DiSTiLCT CGUFf
                                                                               SAVANMAil DiV.

                       IN THE UNITED STATES DISTRICT COURT 2020                      20 FH M 01
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                                    SAVANNAH DIVISION                      ri FPK
                                                                                 SO.OIST. OF QA.

CODY SHEAROUSE


       Plaintiff,

V.                                                            CIVIL ACTION CASE
                                                              NO.4:17-CV-00107-WTM-CLR
REMINGTON ARMS COMPANY,LLC

       Defendant.


                                                ORDER


       The Court having considered Defendant Remington Arms Company, LLC's Motion to

File Documents Under Seal hereby GRANTS this Motion. It is HEREBY ORDERED that the

following exhibits shall be filed under seal:

       1) Exhibit A to Remington's Reply to Plaintiffs Response to Remington's
       Motion In Limine to Exclude Non-Causally Related Defects And Conditions And
       Other Inadmissible Matters; and

       2) Exhibit A to Remington's Reply to Plaintiffs Response to Remington's
       Motion In Limine to Exclude Evidence of Other Occurrences, Lawsuits,
       Settlements, and Verdicts.

       SO ORDERED this _£!^day of February, 2020.


                                                         ler L.
                                                Christopher  L.'kav
                                                                Ray                    I
                                                United States Magistrate Judge
                                                Southern District of Georgia
